Name: Commission Regulation (EC) No 1733/2004 of 5 October 2004 amending Regulation (EC) No 635/2004 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2004
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  farming systems
 Date Published: nan

 6.10.2004 EN Official Journal of the European Union L 309/5 COMMISSION REGULATION (EC) No 1733/2004 of 5 October 2004 amending Regulation (EC) No 635/2004 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (1), and in particular the second sentence of Article 4(3) thereof, Whereas: (1) Under the first subparagraph of Article 4(1) of Commission Regulation (EC) No 2808/98, the operative event for the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003 (2), which establishes common rules for direct support schemes under the common agricultural policy and certain support schemes for farmers, and amends certain Regulations, is the date of commencement of the marketing year concerned. (2) Under the second paragraph of Article 4 of Commission Regulation (EC) No 659/97 of 16 April 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector (3), the marketing year for nuts commences on 1 January. (3) The Annex to Commission Regulation (EC) No 635/2004 (4) shows the exchange rates for amounts for which the operative event is 1 January. (4) Regulation (EC) No 635/2004 does not refer to the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003. The rates fixed in the Annex thereto should, however, also apply to the area payment for nuts. (5) Regulation (EC) No 635/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following point (f) is added to the first subparagraph of Article 1 of Regulation (EC) No 635/2004: (f) the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (3) OJ L 100, 17.4.1997, p. 22. Regulation as last amended by Regulation (EC) No 1135/2001 (OJ L 154, 9.6.2001, p. 9). (4) OJ L 100, 6.4.2004, p. 22.